One ground of appellant's motion for new trial was alleged newly discovered evidence. Affidavits supporting the motion were attached thereto. The order overruling the motion recited that evidence thereon was heard. No such evidence is brought forward either by bill of exception or in separate statement of facts. In view of the recital in the order we must assume that the evidence heard justified the trial court in overruling the motion. Harcrow v. State, 97 Tex.Crim. Rep.,261 S.W. 1046; Sanders v. State, 117 Tex.Crim. Rep.,36 S.W.2d 1032; Hughey v. State, 98 Tex.Crim. Rep., 265 S.W. 1047; Harris v. State, 117 Tex.Crim. Rep., 35 S.W.2d 1046; Volantino v. State, 101 Tex.Crim. Rep., 275 S.W. 1077.
All other matters urged in the motion for rehearing were discussed in our original opinion and are thought to have been correctly disposed of.
The motion for rehearing is overruled.